Supplemental Opinion on Rehearing delivered February 2, 1983 Per Curiam. Hartford’s petition for rehearing contends that the applicability of Ark. Stat. Ann. § 81-1320 (a) (Repl. 1976), was not raised before the Commission and that the Commission has not decided whether appellant’s injury arose out of and in the course of his employment. Since the question of coverage of the Act was before the Commission, we think the applicability of Section 81-1320 was necessarily also before the Commission. We agree, however, that Hartford denied at the hearing before the law judge that appellant’s injury arose out of and in the course of his employment and that the issue was not decided by the Commission. Therefore, that issue and the amount of any compensation due are both to be determined by the Commission on the remand. Glaze, J., not participating.